                                                                            USDC SDNY
                                                                            DOCUMENT
MEMORANDUM ENDORSED                                                         ELECTRONICALLY FILED
                                                        July 2, 2021        DOC #:
                                                                            DATE FILED: 7/2/2021

  VIA ECF and Email
  Honorable Gregory H. Woods
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

                 RE: United States v. Lorry Gonzalez, 20 Cr. 425 (GHW)

  Dear Judge Woods:

         I represent Lorry Gonzalez in the above-captioned matter. I am writing
  to request permission for Ms. Gonzalez to visit with her stepsister, Denise
  Igartua for the July 4th holiday this weekend, on the 3rd and the 4th of July. I
  reached out to the government and probation earlier today but have not
  heard back. I apologize for the hurried request. Ms. Gonzalez would like to
  spend some time with family over the holiday weekend. She remains fully
  compliant with her bail. If permitted she will spend the two days at her
  stepsister’s house, 50 Hammels Court; Willow Street PA. If permitted, we
  request that the visit be coordinated with probation.

         I thank the Court for its consideration of this request.


                                                        Respectfully submitted,

                                                        /s/

                                                        Grainne E. O’Neill
  Application denied without prejudice. An application of this type should be made at least two
  business days in advance and should be prepared with the views of the United States Attorney's Office
  and the probation office. The defendant may renew the application with the position of the United
  States and the probation department. If the Court is able to respond to the application timely, it will.
  The Clerk of Court is directed to terminate the motion pending at Dkt. No. 40.

  SO ORDERED.
  Dated: July 2, 2021
  New York, New York
